DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 October 2021 has been entered.

Status of Claims
Applicant's amendments filed on 16 September 2021 have been entered.  Claims 1, 2, 8, 9, 21, and 22 have been amended.  Claim 27 has been canceled.  No claims have been added.  Claims 1-13 and 21-26 are still pending in this application, with claims 1, 8, and 21 being independent.

Response to Arguments
Claim Rejections - 35 USC § 112
Examiner notes that claims 1, 8, and 21 have each been amended removing the 112 issue. The 35 USC § 112 rejections are accordingly withdrawn. Examiner notes that further 112 issues exist, however, as discussed below.

Claim Rejections - 35 USC § 102
Applicant's arguments filed 16 September 2021 have been fully considered but they are not persuasive. 
Examiner notes that Applicant’s arguments do not mention any specific portions of these references and merely argues that the “Applied Art” does not teach the amended limitations. Examiner finds these limitations to be met by the references, as outlined below.

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Satish et al. (US Pub. 2013/0301901), hereinafter Satish.
Regarding claim 21, Satish discloses a computer-implemented method (CIM) for use with a virtual reality environment (VRE) and a material substance that is subject to changing its shape and volume over time, the material substance being characterizable by a set of volume parameter value(s) and a set of shape parameter value(s), the CIM comprising: intermittently generating, by one or more float level sensors, a series of size-and-shape data sets over a time interval during which the material substance changes its shape and volume over time (Fig. 1; Paragraph [0024]: the camera can be substantially non-transiently positioned relative to a fluid canister stand such that the camera remains in a suitable position to capture an image of a canister substantially throughout a surgery or other medical event and/or until the canister is full. This can enable the camera to regularly capture and analyze images of the fluid canister, such as every thirty seconds or every two minutes; Paragraph [0026]: Block S112 can capture images of the canister automatically, such as based on a timer, changes in canister fluid volume, or availability of the canister for imaging, which can enable the method S100 to track fluid collection in the canister over time, as shown in FIGS. 7A and 7B. This can be useful in mapping trends in patient fluid loss and/or predicting future patient fluid (e.g., blood) loss; Paragraph [0051]: Block S140 can access a direct fluid level measurement from a fluid level sensor coupled to (e.g., arranged in) the fluid canister. Block S140 can also receive manual entry of a manual reading of the fluid level in the canister. For example, the method S100 can implement manual checks to teach or correct automatic fluid volume estimate. Block S140 can thus implement supervised or semi-supervised machine learning to improve canister fluid volume estimation over time. However, Block S140 can function in any other way to estimate or otherwise access a measurement of the volume of fluid in the canister), with each size-and-shape data set including: (i) a set of volume parameter value(s) indicative of the size of the material substance, and (ii) a set of shape parameter value(s) indicative of the shape of the material substance (Paragraph [0026]: Block S112 can capture images of the canister automatically, such as based on a timer, changes in canister fluid volume, or availability of the canister for imaging, which can enable the method S100 to track fluid collection in the canister over time, as shown in FIGS. 7A and 7B. This can be useful in mapping trends in patient fluid loss and/or predicting future patient fluid (e.g., blood) loss; Paragraph [0031]: Block S110 can additionally or alternatively implement machine vision techniques to identity the type of fluid canister. For example, Block S110 can implement template matching to determine the type of the canister, such as by accessing a template library of reference markers, each reference marker associated with a particular type of canister, such as from a particular manufacturer, of a particular size, and/or of a particular shape. In this implementation, or more subsequent Blocks of the method S100 can be tailored for a specific type of fluid canister, wherein Block S110 functions to set a particular implementation path for the subsequent Blocks dependent on the particular canister type. However, Block S110 can function in any other way to identify any other suitable reference marker in the image of the canister and/or the type of canister); responsive to the generation of each given size-and-shape data set of the series of size-and-shape data sets, generating a corresponding visual display data set that includes a visual rendering of the material substance within the VRE as a virtual material substance, with the visual appearance of the virtual material substance being based upon the set of size parameter(s) and the set of shape parameters of the given size-and-shape data set (Fig. 7A; Paragraph [0027]: Block S102 can display an alignment graphic on a display of the computing device, wherein the display also functions as a viewfinder for a camera incorporated into the computing device. In this example, Block S102 can prompt the user to align an edge of the canister in the field of view of the camera with the alignment graphic rendered on the display, as shown in FIGURE 4A. The alignment graphic can include points, lines, and/or shapes (e.g., an outline of a canister) to be aligned with a side, feature, decal, and/or the reference marker of or on the fluid canister. Block S102 can thus guide a user in properly positioning the canister relative the camera (or other optical sensor) in preparation for imaging; Paragraph [0047]: estimating a volume of fluid within the canister based on the fluid level. Generally, Block S140 functions to convert the fluid level estimate of Block S130 into a fluid volume estimate based on a canister type and/or geometry, as shown in FIGS. 1 and 7A. For example, the canister can be one of various types of frustoconical fluid canisters of various geometries (e.g., base diameter, sidewall angle, maximum fluid level) used in operating rooms and/or clinical settings to collect bodily fluids of patients. Therefore, once the type and/or geometry of the canister is entered by a user, determined through machine vision techniques, and/or accessed from a canister type and/or geometry database, Block S140 can transform the fluid level estimate into a fluid volume estimate. Furthermore, in implementations in which Block S140 converts a pixel-based fluid level measurement into a real fluid volume measurement, Block S140 can further account for an actual or estimated angle between the camera and the canister, actual or estimated distance between the camera and the canister, actual or estimated geometry of the canister (e.g., diameters at the canister base and at the fluid surface), and/or any other relevant metric of or between the canister and the camera; Paragraph [0063]: As shown in FIG. 3, one variation of the method S100 includes Block S192, which recites displaying results of analysis of the canister, such as the total fluid volume, estimated hemoglobin content, red blood cell content, extracorporeal blood volume, etc. in the fluid canister. As shown in FIGS. 1, 7A, and 7B, Block S192 can control an augmented reality overlay on top of a static image or live video feed of the fluid canister also renders on the display); and for each given visual display data set corresponding to a respective size-and-shape data set, generating a visual display in the VRE based on the visual display data set so that the changes in shape and volume over time of the material substance in the real world is tracked by some, but not all, properties of the visual appearance of virtual material substance in the VRE (Paragraphs [0026-[0028]: Block S112 can capture images of the canister automatically, such as based on a timer, changes in canister fluid volume, or availability of the canister for imaging, which can enable the method S100 to track fluid collection in the canister over time, as shown in FIGS. 7A and 7B. This can be useful in mapping trends in patient fluid loss and/or predicting future patient fluid (e.g., blood) loss. Alternatively, Block S102 can capture the image of the canister according to a manual input, such as from a nurse or anesthesiologist…Block S102 can also timestamp each image of the canister as the canister is filled, replaced, and/or emptied, which can further enable the method S100 to track changes in fluid level within the canister, map patient blood (and fluid) loss trends, etc. However, Block S102 can function in any other way to capture the image of the canister).
	While Satish does not explicitly disclose that the fluid level sensor is a float level sensor, Satish does teach that the sensor provides measurement of the volume of fluid in the canister or properties of a liquid as is discussed in the instant application. Thus, Examiner asserts that this yields the same results and that this constitutes a simple substitution of one known element for another to obtain predictable results.
Regarding claim 22, Satish discloses the CIM of claim 21 wherein: the material substance is further characterizable by at least one of the following additional properties: (a) temperature, (b) color, (c) opacity, (d) viscosity, (e) a carbonation property, and (f) a grain size property of a granular substance; the intermittently generated series of size-and-shape data sets further includes a set of parameter values corresponding to the at least one additional properties; the set of parameter values is generated by one or more sensors selected from the group consisting of: (a) computer cameras, (b) external digital cameras, (c) one or more infrared cameras, (d) ultrasonic mapping sensors, and (e) float level sensors (Paragraph [0025]: As shown in FIGURE 3, one variation of the method S100 includes Block S102, which recites capturing an image of the canister. Block S102 can interface with a camera or other suitable optical sensor to capture the image of a field of view of the camera or optical sensor, wherein the canister is in the field of view of the camera or optical sensor); and the visual appearance of the virtual material substance is further based upon the set of parameter values corresponding to the at least one additional properties (Fig. 7A; Paragraph [0027]: Block S102 can display an alignment graphic on a display of the computing device, wherein the display also functions as a viewfinder for a camera incorporated into the computing device. In this example, Block S102 can prompt the user to align an edge of the canister in the field of view of the camera with the alignment graphic rendered on the display, as shown in FIGURE 4A. The alignment graphic can include points, lines, and/or shapes (e.g., an outline of a canister) to be aligned with a side, feature, decal, and/or the reference marker of or on the fluid canister. Block S102 can thus guide a user in properly positioning the canister relative the camera (or other optical sensor) in preparation for imaging; Paragraph [0047]: estimating a volume of fluid within the canister based on the fluid level. Generally, Block S140 functions to convert the fluid level estimate of Block S130 into a fluid volume estimate based on a canister type and/or geometry, as shown in FIGS. 1 and 7A. For example, the canister can be one of various types of frustoconical fluid canisters of various geometries (e.g., base diameter, sidewall angle, maximum fluid level) used in operating rooms and/or clinical settings to collect bodily fluids of patients. Therefore, once the type and/or geometry of the canister is entered by a user, determined through machine vision techniques, and/or accessed from a canister type and/or geometry database, Block S140 can transform the fluid level estimate into a fluid volume estimate. Furthermore, in implementations in which Block S140 converts a pixel-based fluid level measurement into a real fluid volume measurement, Block S140 can further account for an actual or estimated angle between the camera and the canister, actual or estimated distance between the camera and the canister, actual or estimated geometry of the canister (e.g., diameters at the canister base and at the fluid surface), and/or any other relevant metric of or between the canister and the camera; Paragraph [0063]: As shown in FIG. 3, one variation of the method S100 includes Block S192, which recites displaying results of analysis of the canister, such as the total fluid volume, estimated hemoglobin content, red blood cell content, extracorporeal blood volume, etc. in the fluid canister. As shown in FIGS. 1, 7A, and 7B, Block S192 can control an augmented reality overlay on top of a static image or live video feed of the fluid canister also renders on the display).
Regarding claim 23, Satish discloses the CIM of claim 21 wherein: the material substance is at least one of: (a) a liquid substance, (b) a gas substance, (c) a vapor substance,  blood component can be any of whole blood, red blood cells, hemoglobin, platelets, plasma, or white blood cells. However, the method S100 can also implement Block S180, which recites estimating a quantity of a non-blood component within the canister based on the estimated volume and the concentration of the non-blood component within the canister. The non-blood component can be saline, ascites, bile, irrigant saliva, gastric fluid, mucus, pleural fluid, urine, fecal matter, or any other bodily fluid of a patient).
Regarding claim 24, Satish discloses the CIM of claim 21, further comprising: transmitting the visual display in the VRE to one or more virtual reality devices (Paragraph [0023]: the computing device can communicate with a remote server, such as over the Internet via a wireless connection, wherein the server performs at least some Blocks of the method S100 and wherein at least some of the outputs of the method S100 are transmitted back to the computing device for further analysis and/or subsequent release to a user. The computing device can also include or be coupled to a digital display such that the method S100 can display information to a user (e.g., a nurse or anesthesiologist) through the display; Paragraph [0072]: the processor 120 is arranged within a handheld electronic device that also contains the optical sensor 110 and the display 130. In another variation, the processor 120 is a portion of or is tied to a remote server, wherein image data from the optical sensor no is transmitted (e.g., via an Internet or local network connection) to the remote processor 120, wherein the processor 120 estimates the extracorporeal blood volume in at least the portion of the canister by analyzing the image of the canister, and wherein the blood component volume estimate is transmitted to the display 130).
Regarding claim 25, Satish discloses the CIM of claim 24, further comprising: displaying the visual display in the VRE on the one or more virtual reality devices (Paragraph [0063]: Block S192, which recites displaying results of analysis of the canister, such as the total fluid volume, estimated hemoglobin content, red blood cell content, extracorporeal blood volume, etc. in the fluid canister. As shown in FIGS. 1, 7A, and 7B, Block S192 can control an augmented reality overlay on top of a static image or live video feed of the fluid canister also renders on the display).

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Satish, in view of Kotzin et al. (US Pub. 2005/0219211), hereinafter Kotzin, and further in view of Barth et al (US Pub. 2018/0296756), hereinafter Barth.
Regarding claim 1, Satish discloses a computer-implemented method (CIM) comprising: determining a plurality of snapshots of at least one physical property of a physical volumetric substance within a container over a time interval (Fig. 1; Paragraph [0024]: the camera can be substantially non-transiently positioned relative to a fluid canister stand such that the camera remains in a suitable position to capture an image of a canister substantially throughout a surgery or other medical event and/or until the canister is full. This can enable the camera to regularly capture and analyze images of the fluid canister, such as every thirty seconds or every two minutes); and rendering, in a Virtual Reality Environment (VRE), a virtual volumetric substance in a virtual container, where visual properties of the virtual volumetric substance correspond to the at least one physical property of the physical volumetric substance based, at least in part, on the plurality of snapshots, with changes to the at least one physical property of the physical volumetric substance evidenced in the plurality of snapshots resulting in corresponding changes to the some visual properties of the virtual volumetric substance (Fig. 7A; Paragraphs [0026]-[0028]: Block S102 can cooperate with Block S140 to capture the image of the canister once a threshold increase is canister fluid volume is detected. Therefore, Block S112 can capture images of the canister automatically, such as based on a timer, changes in canister fluid volume, or availability of the canister for imaging, which can enable the method S100 to track fluid collection in the canister over time, as shown in FIGS. 7A and 7B. This can be useful in mapping trends in patient fluid loss and/or predicting future patient fluid (e.g., blood) loss. Alternatively, Block S102 can capture the image of the canister according to a manual input, such as from a nurse or anesthesiologist…Block S102 can also timestamp each image of the canister as the canister is filled, replaced, and/or emptied, which can further enable the method S100 to track changes in fluid level within the canister, map patient blood (and fluid) loss trends, etc. However, Block S102 can function in any other way to capture the image of the canister; Paragraph [0047]: estimating a volume of fluid within the canister based on the fluid level. Generally, Block S140 functions to convert the fluid level estimate of Block S130 into a fluid volume estimate based on a canister type and/or geometry, as shown in FIGS. 1 and 7A. For example, the canister can be one of various types of frustoconical fluid canisters of various geometries (e.g., base diameter, sidewall angle, maximum fluid level) used in operating rooms and/or clinical settings to collect bodily fluids of patients. Therefore, once the type and/or geometry of the canister is entered by a user, determined through machine vision techniques, and/or accessed from a canister type and/or geometry database, Block S140 can transform the fluid level estimate into a fluid volume estimate. Furthermore, in implementations in which Block S140 converts a pixel-based fluid level measurement into a real fluid volume measurement, Block S140 can further account for an actual or estimated angle between the camera and the canister, actual or estimated distance between the camera and the canister, actual or estimated geometry of the canister (e.g., diameters at the canister base and at the fluid surface), and/or any other relevant metric of or between the canister and the camera; Paragraph [0063]: As shown in FIG. 3, one variation of the method S100 includes Block S192, which recites displaying results of analysis of the canister, such as the total fluid volume, estimated hemoglobin content, red blood cell content, extracorporeal blood volume, etc. in the fluid canister. As shown in FIGS. 1, 7A, and 7B, Block S192 can control an augmented reality overlay on top of a static image or live video feed of the fluid canister also renders on the display).

	However, Kotzin teaches display of a liquid (Paragraph [0018]), further comprising where the virtual representation is a simulated volume of physical volumetric substance rendered inside of the container (Fig. 1; Paragraph [0018]: first display 104 is shown depicting a glass full of water 112, wherein the water is representative of the content to be transferred. As the first device 100 senses the contextual characteristic of tilting 114, (i.e. pouring) indicated by arrow 116, as if to pour the content into the second device 102, the liquid in the glass shown on the first display 104 begins to empty, as if it were being poured in response to the pouring gesture of the first device 100 moving in a pouring like manner. This interactive data management allows the user to associate with the actual transfer of the content with an understandable physical property. The simulation of the virtual water pouring from the glass corresponds directly to the transferring of the content from the first device 100 to the second device 102; Claim 18: wherein the graphical animation presented on the display is a virtual representation of liquid in a container). Kotzin teaches that this will allow user to view the content with an understandable physical property (Paragraph [0018]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Satish with the features where the virtual representation is a simulated volume of physical volumetric 
	Further, Barth teaches determining of physical properties of a volumetric substance from an image (Paragraphs [0072]-[0079]; Paragraph [0095]), further comprising wherein the at least one physical property includes temperature (Paragraph [0095]: image 47 captured by device 46 is communicated to processor 48. Processor 48 is used to compute at least one output value as a function of the thermal image wherein that output value is representative of a parameter of fluid flow through fluid channel 32. Various different parameters can be determined from a thermographic image. Most directly, the temperature of the fluid medication 24 can be determined using an image); and wherein the visual property of the virtual volumetric substance corresponding to color is based, at least in part, on the temperature of the physical volumetric substance determined in the plurality of snapshots, with changes to the temperature of the physical volumetric substance in the plurality of snapshots resulting in changes to which color the visual property of color of the virtual volumetric substance appears as when the virtual volumetric substance is rendered in the VRE (Paragraph [0095]: image 47 captured by device 46 is communicated to processor 48. Processor 48 is used to compute at least one output value as a function of the thermal image wherein that output value is representative of a parameter of fluid flow through fluid channel 32. Various different parameters can be determined from a thermographic image. Most directly, the temperature of the fluid medication 24 can be determined using an image; Paragraph [0102]: With proper calibration, these profiles can be used to estimate the fluid velocity. It is noted that, for purposes of graphical simplicity, FIGS. 5-7 have been simplified and been presented in shades of black and gray and do not show the full structure and granularity of an actual thermal image. It is typical, when visually representing a thermal image for viewing by a human user, to use a false color representation wherein several different colors and shades of those colors to more precisely and intuitively represent the different spot temperatures acquired at each pixel location. It is noted that when a thermal image will be processed without human viewing, there is no need to generate a false color image and the generation of a false color image is done simply to provide a readily understandable visual image for a human viewer). Barth teaches that this will allow provide a readily understandable visual image for a human viewer (Paragraph [0102]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Satish, in view of Kotzin with the features above as taught by Barth so as to allow for displaying a virtual image as presented by Barth.
Regarding claim 2, Satish, in view of Kotzin, and further in view of Barth teaches the CIM of claim 1, Satish discloses wherein: at least one physical property of the physical volumetric substance within the container over the time interval further includes at least one selection from the group consisting of: (a) a volume property, (b) a color property, (c) a degree of opacity, (d) a viscosity property, (e) a carbonation property, and (f) a grain size property of a granular substance (Paragraphs [0061]-[0062]: estimate the blood component content in the fluid canister based on color properties (e.g., `redness`) of the fluid in the fluid canister, Block S180 analyzes other color properties of the fluid to estimate the content of other matter in the canister. For example, Block S180 can analyze the clarity of the fluid in the canister and correlate the estimated clarity of the fluid with a concentration or content of water or saline in the fluid canister. In another example, Block S180 can extract a `yellowness` (e.g., color intensity in the yellow component space) of the fluid and correlate the yellowness with a concentration or content of plasma and/or urine in the fluid canister. Similarly, Block S150 can extract a `greenness` (e.g., color intensities in the green and yellow component spaces) of the fluid and correlate the greenness with a concentration or content of bile in the fluid canister. However, Block S180 can estimate the quantity and/or concentration of any other fluid, particulate, or matter in the fluid canister…S190 can also estimate a future time at which the patient's intracirculatory blood volume, intracirculatory hematocrit, intracirculatory blood viscosity
Regarding claim 3, Satish, in view of Kotzin, and further in view of Barth teaches the CIM of claim 1, Satish discloses wherein: the physical volumetric substance within the container includes at least one selection from the group consisting of: (a) a liquid substance, (b) a gas substance, (c) a vapor substance, (d) a plasma substance, and (e) a granular substance (Paragraph [0019]: blood component can be any of whole blood, red blood cells, hemoglobin, platelets, plasma, or white blood cells. However, the method S100 can also implement Block S180, which recites estimating a quantity of a non-blood component within the canister based on the estimated volume and the concentration of the non-blood component within the canister. The non-blood component can be saline, ascites, bile, irrigant saliva, gastric fluid, mucus, pleural fluid, urine, fecal matter, or any other bodily fluid of a patient).
Regarding claim 4, Satish, in view of Kotzin, and further in view of Barth teaches the CIM of claim 1 Satish discloses further comprising: responsive to determining the plurality of snapshots of at least one physical property of a physical volumetric substance within the container over the time interval, transmitting the determined plurality of snapshots to one, or more, computer devices (Paragraph [0024]: the camera can be substantially non-transiently positioned relative to a fluid canister stand such that the camera remains in a suitable position to capture an image of a canister substantially throughout a surgery or other medical event and/or until the canister is full. This can enable the camera to regularly capture and analyze images of the fluid canister, such as every thirty seconds or every two minutes; Paragraph [0071]: the processor 120 of the system 100 receives the image of the canister, estimates a volume of fluid within the canister, extracts a feature from an area of the image correlated with the volume of fluid, correlates the extracted featured with a concentration of a blood component within the canister, and estimates a quantity of the blood component within the canister based on the estimated volume and the concentration of the blood component within the canister).
Regarding claim 5, Satish, in view of Kotzin, and further in view of Barth teaches the CIM of claim 1 Satish discloses wherein: the determined plurality of snapshots of at least one  As shown in FIGURE 3, one variation of the method S100 includes Block S102, which recites capturing an image of the canister. Block S102 can interface with a camera or other suitable optical sensor to capture the image of a field of view of the camera or optical sensor, wherein the canister is in the field of view of the camera or optical sensor).
Regarding claim 6, Satish, in view of Kotzin, and further in view of Barth teaches the CIM of claim 1 Satish discloses further comprising: transmitting an indicator data set indicative of one or more physical properties of the physical volumetric substance within the container to one or more external clients, where the indicator data set is based, at least in part, on the determined plurality of snapshots of at least one physical property of the physical volumetric substance (Paragraph [0023]: the computing device can communicate with a remote server, such as over the Internet via a wireless connection, wherein the server performs at least some Blocks of the method S100 and wherein at least some of the outputs of the method S100 are transmitted back to the computing device for further analysis and/or subsequent release to a user. The computing device can also include or be coupled to a digital display such that the method S100 can display information to a user (e.g., a nurse or anesthesiologist) through the display; Paragraph [0072]: the processor 120 is arranged within a handheld electronic device that also contains the optical sensor 110 and the display 130. In another variation, the processor 120 is a portion of or is tied to a remote server, wherein image data from the optical sensor no is transmitted (e.g., via an Internet or local network connection) to the remote processor 120, wherein the processor 120 estimates the extracorporeal blood volume in at least the portion of the canister by analyzing the image of the canister, and wherein the blood component volume estimate is transmitted to the display 130
Regarding claim 7, Satish, in view of Kotzin, and further in view of Barth teaches the CIM of claim 1 Satish discloses wherein rendering the virtual representation of the physical volumetric substance in the VRE further includes displaying, as an overlay over the virtual representation, one or more user interface elements indicating one or more physical properties of the physical volumetric substance corresponding to the virtual representation (Fig. 7A; Fig. 7B; Paragraph [0063]: As shown in FIG. 3, one variation of the method S100 includes Block S192, which recites displaying results of analysis of the canister, such as the total fluid volume, estimated hemoglobin content, red blood cell content, extracorporeal blood volume, etc. in the fluid canister. As shown in FIGS. 1, 7A, and 7B, Block S192 can control an augmented reality overlay on top of a static image or live video feed of the fluid canister also renders on the display. For example, in an implementation in which Blocks of the method S100 are implemented by a mobile computing device (e.g., smartphone, tablet), a display integral with the computing device can display the estimated current blood volume and/or hematocrit quantity in the canister. The display can also render estimated blood volumes and/or hematocrit quantities in the fluid canister over a period of time, a total estimated current blood volume and/or hematocrit quantity in the fluid canister and scanned surgical sponges, and/or past, current, and predicted future total estimated blood volume and/or hematocrit quantities in the fluid canister and scanned surgical sponges. Block S192 can additionally inform a user of a single past fluid quality and/or volume, multiple past fluid qualities and/or volumes, and/or a trend in fluid quality and/or volume over time. However, Block S192 can function to display any relevant fluid canister (and sponge) content information to a user in any other way).
Regarding claim 8, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the machine readable storage device and processor(s), which are disclosed by Satish, Paragraph [0080]: systems and methods of the preferred embodiments can be embodied and/or implemented at least in part as a machine configured to receive a computer-readable medium storing computer-readable instructions. The instructions are executed by computer-executable components integrated with the system, the optical sensor, the processor, the display, hardware/firmware/software elements of a system or handheld computing device, or any suitable combination thereof); thus they are rejected on similar grounds.
Regarding claim 9, the limitations of this claim substantially correspond to the limitations of claim 2; thus they are rejected on similar grounds.
Regarding claim 10, the limitations of this claim substantially correspond to the limitations of claim 3; thus they are rejected on similar grounds.
Regarding claim 11, the limitations of this claim substantially correspond to the limitations of claim 4; thus they are rejected on similar grounds.
Regarding claim 12, the limitations of this claim substantially correspond to the limitations of claim 5; thus they are rejected on similar grounds.
Regarding claim 13, the limitations of this claim substantially correspond to the limitations of claim 6; thus they are rejected on similar grounds.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Satish, in view of Breedvelt-Schouten et al. (US Pub. 2016/0203365), hereinafter Breedvelt-Schouten.
Regarding claim 26, Satish discloses the CIM of claim 25.
	Satish does not explicitly disclose wherein the one or more virtual reality devices includes a virtual reality headset device worn by a first user.
	However, Breedvelt-Schouten teaches display and analysis of volumetric substances (Abstract), further comprising wherein the one or more virtual reality devices includes a virtual reality headset device worn by a first user (Paragraph [0006]: image includes a view of the container and a view of a reference object. The reference object has a known dimension. The view of the reference object and the view of the container are then compared with reference to the known dimension. Based on the comparison, a volume of the container is determined. Based on the volume of the container, a volume indicator is provided to a head-mounted display). Examiner notes that this is well known in the art at the time of invention as is supported by Breedvelt-Schouten which teaches that head-mounted displays are becoming increasingly popular for displaying a virtual image (Paragraphs [0002]-[0003]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Satish with the features wherein the one or more virtual reality devices includes a virtual reality headset device worn by a first user as taught by Breedvelt-Schouten so as to allow for displaying a virtual image as presented by Breedvelt-Schouten.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D SALVUCCI whose telephone number is (571)270-5748. The examiner can normally be reached M-F: 7:30-4:00PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/MATTHEW SALVUCCI/Primary Examiner, Art Unit 2613